NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-7132

                                MIGUEL A. COTRICH,

                                                          Claimant-Appellant,

                                          v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

      Miguel A. Cotrich, of Kissimmee, Florida, pro se.

       Richard P. Schroeder, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were Gregory G. Katsas, Assistant Attorney General,
Jeanne E. Davidson, Director, and Harold D. Lester, Jr., Assistant Director.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Ronald M. Holdaway
                            NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2008-7132

                                   MIGUEL A. COTRICH,

                                                                         Claimant-Appellant,

                                              v.

                   JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                                         Respondent-Appellee.

Appeal from the United States Court of Appeals for Veterans Claims in 06-2528, Judge
Ronald M. Holdaway.
                          ___________________________

                           DECIDED: November 25, 2008
                           ___________________________


Before BRYSON and DYK, Circuit Judges, and PATEL, District Judge * .

PER CURIAM.


       Miguel Cotrich (“Cotrich”) appeals the decision of the United States Court of

Appeals for Veterans Claims (“Veterans Court”) affirming a decision of the Board of

Veterans' Appeals (“Board”) denying basic eligibility for non-service-connected pension

benefits. Cotrich v. Peake, No. 06-2528, (Vet. App. April 22, 2008). We dismiss for lack

of jurisdiction.

                                    BACKGROUND

       Cotrich seeks a non-service-connected disability pension from the VA. The basic

eligibility requirements for non-service-connected disability pension benefits include,


       *
         Honorable Marilyn H. Patel, District Judge, United States District Court Northern
District of California, sitting by designation.
inter alia, 90 days of active military service. See 38 U.S.C. § 1521(j); 38 C.F.R. §

3.3(a)(3). Both the Board and the Veterans Court found that Cotrich had verified active

service in the U.S. Marine Corps from February 5, 1975, to March 14, 1975, a total of 38

days. On December 18, 1975, Cotrich submitted an application for disability benefits in

which he reported those dates as his dates of service. In January 1976, the National

Personnel Records Center verified those dates of service. Over the next 10 years,

Cotrich filed a number of other applications for benefits providing different dates of

service and, on at least one occasion, submitted a photocopy of a form DD 214 in which

the dates of service were altered by hand.

        Cotrich’s most recent claim for disability benefits was filed in April 2001. While

his claim was pending and in response to a request from Cotrich, on August 14, 2002,

the National Personnel Records Center sent Cotrich a letter stating “[y]our military

record indicates you were enlisted in the U.S. Marine Corps on February 5, 1975 and

discharged on March 14, 1975. We have enclosed your enlistment contract and the

Administrative Remarks page from your service record book verifying these dates of

service.” Cotrich applied to the Board for Correction of Naval Records (“BCNR”) for his

dates of service to be changed. The BCNR found that the records “clearly show[] that

you [Cotrich] entered on active duty on 5 February 1975, and were discharged on 14

March 1975.”

        Cotrich nonetheless contested the dates of service in his claim for disability

benefits, claiming that his dates of service were from February 2, 1975, to May 26,

1975.    Cotrich submitted a document to the Board purporting to substantiate these

service dates.    Cotrich also submitted a report from a forensic handwriting analyst




2008-7132                                2
opining that Cotrich’s document was “true and factual” and that other documents

showing a date of March 14, 1975, were alterations. The Board, however, found that

Cotrich’s document “is not an original, is not an acceptable copy, and is not genuine.”

The Board found that Cotrich’s “only verified active service was from February 5, 1975,

to March 14, 1975.” As a consequence, the Board held that Cotrich did not meet the

requirements for non-service-connected pension benefits.

      The Veterans Court affirmed, holding that “[b]ecause the service department has

certified those dates [February 5, 1975, to March 4, 1975], VA is bound by them,

regardless of the documents submitted by the appellant.”

      Cotrich timely appeals to this court.

                                     DISCUSSION

      Our jurisdiction for review of decisions of the Veterans Court is limited. Except in

constitutional cases, we may not review “challenge[s] to a factual determination” or

“challenge[s] to a law or regulation as applied to the facts of a particular case.” 38

U.S.C. § 7292(d)(2).

      Cotrich contends that the Veterans Court and the Board did not properly weigh

the evidence, including the testimony of his expert that the signature was forged on the

documents supplied by the government, certificates and other documents showing his

date of discharge as May 26, 1975, printouts from the military service data system,

letters and other communications from a Regional Office of the Department of Veterans

Affairs, opinions by doctors in the 1990s referencing May 26, 1975 as the day of

discharge, and documents from the District Court for the Middle District of Florida in an

unrelated personal injury case.




2008-7132                               3
       These contentions challenge the factual determination of the Veterans Court.

These contentions raise no constitutional issues, issues of statutory or regulatory

interpretation, challenges to the procedures used, or any other error over which we

have jurisdiction. We do not have jurisdiction to review the challenge raised by Cotrich

to the factual determination of his dates of service.

       This appeal is dismissed.



       No costs.




2008-7132                                 4